DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 4/01/2021 and 2/14/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/560174 filed 9/18/2017 is acknowledged.

Status of Claims
1-30 are under examination.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1, 5, 10, 18, 29 and 30 recite sequencing DNA in each sample “to identify whole genomes of a plurality of microorganisms.” The claims then go on to recite mapping sequenced cDNA “to the identified whole genomes.” It is not clear if the instant method includes a step of identifying whole genomes. The initial step of sequencing DNA in each sample “to identify whole genomes of a plurality of microorganisms” recites the identification of whole genomes as an intended result of the sequencing.  An active step of identifying whole genomes as part of the claimed method is never recited and yet, the subsequent step recites mapping sequenced cDNA “to the identified whole genomes.” The metes and bounds of the method are not clear because it is not clear if the method intends to encompass identifying whole genomes of microorganisms. 
	Claim 1 recites detecting the presence of one or more microorganism types and respective total quantity thereof. It is not clear if “total quality thereof” means the total quantity of each type of microorganism or the total quantity of all the types of microorganisms, i.e. the summed quantity of the different types. The claim later recites “the total quantity of each microorganism type.” There is lack of antecedent basis support for this limitation. It is not clear if “the total quantity of each microorganism type” is referring to the “total quality thereof.”  
	Claim 5, step/clause six, recites measuring “the protein” for each microorganism. There is insufficient antecedent basis for this limitation in the claim. It is not clear if a specific protein or protein marker is intended or if any protein marker is encompassed by the claim. Applicants should either recite what “the protein” is or delete “the” and recite “a protein.”

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zengler et al. (UY36754; IDS filed 4/01/2021; as translated in WO 2016/210251 in IDS filed 4/01/2021) in view of Hasman et al. (Journal of Clinical Microbiology, vol. 52 (2014) pages 139-146).
Zengler et al. teach obtaining at least two samples sharing at least one characteristic (page 53, par. 0149) and detecting the presence of one or more microorganisms types and the number of each detected microorganism type of the microorganisms in the sample (page 54, par. 0149)(i.e. obtaining at least two samples, for each sample detecting microorganisms types and the respective total quantity), as in claims 1, 5, 10, 18, 29 and 30.
Zengler et al. teach integrating the number of each microorganism type and the number of first markers to yield the absolute cell count of each microorganism strain present in each sample (page 54, par. 0149)(i.e. determining the absolute cell count of each microorganism strain in each sample from the total quantity of each microorganism and the relative frequency), as in claim 1, 5, 10, 18, 29 and 30.
Zengler et al. teach that determining the number of each of the organisms in the sample comprises sequencing (par. 0006) of genomic DNA (par. 0008)(i.e. sequencing DNA in each sample and determining the relative frequency for each strain), as in claims 1, 5, 10, 18 and 29-30.
Zengler et al. teach determining an absolute cell count (par. 0005) by measuring a number of unique markers of the microorganism strains and the absolute number of microorganism types (par. 0005, pages 2-3)(i.e. determining the absolute cell count of each microorganism strain in each sample from the absolute quantity of each microorganism type and the relative frequency), as in claims 1, 5, 10, 18 and 29-30.
Zengler et al. teach sequencing RNA and cDNA (par. 0083) to determine absolute cell count; and measuring specific strain activity by reverse transcription of RNA into cDNA (page 31, par. 0095)(i.e. measuring RNA for each strain by sequencing cDNA), as in claim 1, 5, 10, 18 and 30. 
Zengler et al. teach measuring the number of unique markers for the organisms in the sample comprises measuring protein markers (par. 0007)(i.e. measuring the protein for each microorganism strain) and measuring protein expression (par. 0094)(i.e. determining the activity for each microorganism train in each sample based on quantity of amino acid), as in claim 8 and 29.
Zengler et al. teach assessing activity at the protein or RNA level (par. 0005) by measuring the level of expression of a unique second marker (i.e. determining an activity for each microorganism), as in claims 1, 5, 10, 18, 29 and 30.
Zengler et al. teach filtering the absolute cell count by the determined activity to provide a list of active microorganism strains (par. 0044)(i.e. filtering and providing a list), as in claims 1, 5, 10, 18 and 30.
The teaching of Zengler for filtering to determine a list (par. 0044) reads on generating a set of active microorganism strains and their absolute cell counts, as in claim 29.
Zengler et al. teach conducing a network analysis of the list of filtered absolute cell counts of active microorganisms strains for each of the at least two samples with at least one measured metadata or additional active microorganism strain (par. 0044)(i.e. comparing the filtered absolute cell count with at least one metadata), as in claims 1, 5, 10, 18, 29 and 30.
Zengler et al. teach (par. 0044 and page 53, par. 0149) teach categorizing (i.e. grouping, classifying or identifying and assigning groups) the microorganism strains based on function, predicted function or chemistry (page 12, par. 0044), as in claims 1, 5, 10, 18, 29 and 30.
Zengler et al. teach combining a selected microorganism with a medium (page 53, par. 0149) to form an ensemble where the microorganism has been configured to alter the property of at least one metadata such as a property in a target for example milk production (i.e. one metadata of a target biological environment), as in claim 1, 5, 18 and 30.
The medium taught by Zengler et al. reads on the bioreactive modifier configured to modulate a property of a target biological environment, as in claim 29.
Zengler et al. teach determining specific metabolic pathways with isotope probing (par. 0102) and cloning DNA fragments (par. 0086) which makes obvious identifying pathways and cloning; Zengler et al. teach biosynthesis of natural products (par. 0116) and milk (par. 0149) and antimicrobial (par. 0231-0272)(i.e. suggesting an intended use of industrial purposes), wherein it would be obvious to one of skill in the art to perform cloning for industrial purposes, as in claims 10 and 30.
Zengler et al. teach measuring level of expression of the first and second unique marker of the microorganism strains (par. 0005). Zengler et al. teach sequencing which is whole metagenome sequencing (par. 0083).
Zengler et al. do not specifically teach sequencing “to identify whole genomes of a plurality of microorganism strains”; Zengler et al. do not teach mapping sequencing reads, protein sequences or mapping cDNA to a whole genome, as in claims 1, 5, 10, 18, 29 and 30.
Hasman et al. teach whole genome sequencing of bacteria strains (Abstract) where sequencing is done directly from a sample. Hasman et al. teach mapping (page 140, col. 2, lines 2-4) the sequences to a global data base (page 145, Figure 2) to identify the bacteria colony (i.e. mapping DNA to a whole genome); Hasman et al. teach “chainmappery” to identify species of a microbial community where sequence data is aligned with different reference genomes (page 140, col. 2, par. 3). Hasman et al. teach isolating DNA to perform whole genome sequencing that is then mapped to genomes to identify microorganisms (page 141, col. 2, par. 2).
The combination of Zengler et al. for identifying and counting different microorganism strains with the method of Hasman et al. for whole genome sequencing and strain identification would be obvious as will be further set forth below. 
Regarding the dependent claims:
Zengler et al. determining co-occurrence with an environmental parameter (i.e. metadata)(par. 0012), as in claims 2, 6, 11 and 19. 
Zengler et al. determining co-occurrence with a network (i.e. matrices) comprising linkage analysis (par. 0015) for a heterogenous microbial community (par. 0017 and 0056), as in claims 3, 7, 12 and 20.
Zengler et al. teach network analysis with parametric methods between variables to establish connectivity between microorganism (par. 0015 and 00109), as in claims 4, 8, 13 and 21. 
Zengler et al. teach mass spectrometry (par. 0011 and 0070), as in claim 9.
Zengler et al. teach grouping microbes by function (par. 0038) wherein the function can be defense and interaction with other organisms such as odorants (par. 0043)(i.e. antimicrobial functionality), as in claims 14 and 22.
Zengler et al. teach functions including inhibitory effects on enzymes (i.e. enzymatic functionality), as in claims 15 and 23.
Zengler et al. teach construction of clone libraries and using sequencing vectors which makes obvious subcloning (par 0085) bacteria and eukaryotes (par. 00163), as in claim 16.
Zengler et al. teach spectroscopy to determine compounds synthesized by the cells in the sample (par. 00101) including lipids and metabolites (i.e. metabolites) and proteins, as in claims 24-26.
Zengler et al. teach modifying the function of a microorganism by combining it with an ensemble of microorganisms (i.e. at least one active microorganism) or a medium or carrier (i.e. one compound), as in claims 27-28.
Applying the KSR standard of obviousness to Zengler et al. and Hasman et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Zengler et al. for screening microorganism strains with the method of Hasman et al. for whole genome sequencing and mapping of microorganism DNA to databases to identify the microorganism strains. Both Zengler et al. and Hasman et al. teach sequencing DNA of microorganisms from samples. It would be obvious to one of ordinary skill to implement the whole genome sequencing taught by Hasman et al. to the microorganisms in the samples of Zengler et al. because Hasman et al. teach identification of microorganisms from heterogeneous samples which is also the starting point of the samples taught in Zengler et al. The predictable result of identifying strains of microorganisms in heterogenous samples by whole genome sequencing and mapping would be  achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635